Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 12-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190126725 A (KR ‘725) in view of KR 20180127197 A (KR ‘197).
Regarding Claims 1 and 14, KR ‘725 discloses an EUV mask and a method of fabricating the same. The mask comprises a substrate and a reflective multilayer structure disposed on the substrate (paragraph 0010 of the English translation). The mask further comprises an absorbent structure including a first absorbent layer and a second absorbent layer (paragraph 0010 of the English translation). A capping layer may be disposed between the multilayer structure and the absorbent structure (paragraph 0017 of the English translation). KR ‘725 further discloses that the first absorbent layer may comprise molybdenum (paragraph 0040 of the English translation). However, KR ‘725 does not disclose that the capping layer reflects UV radiation, nor does KR ‘725 disclose the second absorbent layer comprises TaSb, CSb, SbN, TaNi, TaCu, or TaRu. KR ‘197 teaches an EUV mask blank. The mask blank taught by KR ‘197 includes a capping film that reflects UV radiation (KR ‘197, paragraph 0059 of the English translation). KR ‘197 also teaches an absorber layer formed of tantalum (Ta) or a tantalum alloy containing nickel (Ni) or ruthenium (Ru) (KR ‘197, paragraph 0034 of the English translation). KR ‘725 and KR ‘197 are analogous art because both references pertain to EUV masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a UV radiation reflecting capping layer and an absorber layer containing TaNi or TaRu, as taught by KR ‘197, in the mask disclosed by KR ‘725 because such features yield a mask blank with a controllable reflectance (KR ‘197, paragraph 0033 of the English translation) and good etching selectivity (KR ‘197, paragraph 0034 of the English translation).
Regarding Claims 8-9, 12-13, 18, and 20, the combination of KR ‘725 and KR ‘197 discloses the mask blank and method of manufacturing the mask blank according to instant Claims 1 and 14, respectively. However, KR ‘725 does not teach or disclose the second absorbent layer comprising TaNi or TaRu. KR ‘197 teaches an absorbing layer comprising tantalum and one of ruthenium or nickel (KR ‘197, paragraph 0034 of the English translation). Further, KR ‘197 teaches that the light element in this absorbing layer (which corresponds to nickel or ruthenium when combined with tantalum) is preferably 30 at% or less (KR ‘197, paragraph 0035 of the English translation). Thus, the TaNi and TaRu absorbing layers taught by KR ‘197 have atomic compositions falling in the ranges recited by the instant claims. KR ‘725 and KR ‘197 are analogous art because both references pertain to EUV masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use TaNi or TaRu absorbing layer with 30 at% or less of the lighter element, as taught by KR ‘197, in the mask blank disclosed by KR ‘725 because when the light element is present in a greater amount, the absorbing layer’s extinction coefficient is lowered and an undesirable shadow effect is observed (KR ‘197, paragraph 0035 of the English translation).
Claim(s) 2-3, 10-11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190126725 A (KR ‘725) in view of KR 20180127197 A (KR ‘197) as applied to claims 1 and 14 above, and further in view of US 20190056653 A1 (Kawahara).
Regarding Claims 2-3, 10-11, 15, and 19, the combination of KR ‘725 and KR ‘197 discloses the mask blank and method of manufacturing the mask blank according to instant Claims 1 and 14, respectively. However, both KR ‘725 and KR ‘197 are silent in regards to the absorber layer comprising TaSb or TaCu. Kawahara teaches a reflective mask blank. The mask blank of Kawahara comprises a substrate, reflective multilayer, and an absorber layer (Kawahara, paragraph 0031). The absorber layer preferably contains tantalum (Ta) and one other element, including antimony (Sb) and copper (Cu) (Kawahara, paragraph 0051). The content of the tantalum in the absorber layer is preferably 30 at% or more (Kawahara, paragraph 0050), thus placing the content of the absorber layer within the ranges recited in the instant claims. KR ‘725, KR ‘197, and Kawahara are analogous art because each reference pertains to EUV masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use TaSb or TaCu, in the amount recited by Kawahara, as the material for the second absorber layer disclosed by the combination of KR ‘725 and KR ‘197 because this composition yields an absorber layer having relatively low EUV light reflectance while having a high absorption coefficient of EUV light (Kawahara, paragraph 0049-0050).
Claim(s) 4-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20190126725 A (KR ‘725) in view of KR 20180127197 A (KR ‘197) as applied to claims 1 and 14 above, and further in view of KR 20150056435 A (KR ‘435).
Regarding Claims 4-7 and 16-17, the combination of KR ‘725 and KR ‘197 discloses the mask blank and method of manufacturing the mask blank according to instant Claims 1 and 14, respectively. However, both KR ‘725 and KR ‘197 are silent in regards to the absorber layer comprising CSb or SbN. KR ‘435 teaches a mask blank for EUV lithography. The mask blank includes a substrate (KR ‘435, paragraph 0043 of the English translation), a reflective multilayer (KR ‘435, paragraph 0046 of the English translation), a capping layer (KR ‘435, paragraph 0048 of the English translation), and an absorber layer (KR ‘435, paragraph 0052 of the English translation). The absorber layer may be made from an assortment of metals, including antimony, and contains a “light element”, such as nitrogen or carbon (KR ‘435, paragraph 0052 of the English translation). Thus, the absorber layer may be a CSb or SbN layer. The metal is present in an amount of 20-95 at% and the “light element” is present in an amount of 5-80 at% (KR ‘435, paragraph 0055 of the English translation), thus fitting the ranges recited by the instant claims. KR ‘725, KR ‘197, and KR ‘435 are analogous art because each reference pertains to EUV masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use CSb or SbN, in the amount recited by KR ‘435, for the second absorber layer disclosed by the combination of KR ‘725 and KR ‘197 because layers made of such compositions will have an acceptably low reflectance while still being etchable in a single etching process (KR ‘435, paragraph 0056 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                 

/PETER L VAJDA/Primary Examiner, Art Unit 1737       
11/17/2022